 



EXHIBIT 10.1

COMMON STOCK SUBSCRIPTION AGREEMENT
OF HEARx Ltd.

         THIS COMMON STOCK SUBSCRIPTION AGREEMENT (the “Subscription Agreement”)
is made and entered into as of this      day of March, 2002, by and between
HEARx Ltd. (the “Company”) and the undersigned (the “Investor,” and the Investor
together with the Company each a “Party” and collectively the “Parties”).
Pursuant to the terms of this Subscription Agreement, the Investor hereby
subscribes for and agrees to purchase shares of common stock, par value $.10 per
share (the “Common Stock”) of the Company and warrants to purchase additional
shares of Common Stock.

         1.     Agreement to Subscribe; Purchase Price. At a purchase price per
share of One Dollar ($1) (the “Purchase Price”), and for an aggregate purchase
price of      Dollars ($     ) (the “Aggregate Purchase Price”), Investor hereby
subscribes for      (     ) shares of Common Stock (the “Shares”) and
     (     ) three-year Common Stock purchase warrants to purchase additional
shares of Common Stock for an exercise price of $1.15 per share (the “Warrants”)
(the Shares and Warrants collectively, the “Securities”).

         2.     Closing. Investor shall pay the Aggregate Purchase Price by wire
transfer of same-day funds in U.S. dollars against counter-delivery of
certificates (the “Certificates”) representing the Shares and the Warrants by
the Company. The consummation of the purchase and sale of the Shares and
Warrants (the “Closing”) shall take place promptly upon the full payment of the
Aggregate Purchase Price and delivery of the Certificates, but in no event later
than three business days after the date hereof.

         3.     Reset Right. In the event that within the twelve months
following the Closing, the Company sells shares of Common Stock in a capital
raising transaction at a price less than $1 per share, the Purchase Price
hereunder shall be adjusted to such per share price (the “Adjusted Purchase
Price”) and the Company shall issue the Investor additional shares of Common
Stock equal to the number of shares the Investor would have received at the
Adjusted Purchase Price for the Aggregate Purchase Price less the number of
Shares the Investor actually acquired at the Closing. The Company shall not
issue any fractional shares of Common Stock as a result of this paragraph 3.
Instead, the number of shares shall be rounded to the nearest whole number.

         4.     Representations and Warranties of Investor. The Investor hereby
represents and warrants to the Company as follows:

                  (a) This Agreement has been validly executed and delivered by
Investor (and, if Investor is other than an individual, the execution and
delivery of this Agreement has been duly authorized by all necessary corporate
or partnership action) and is a valid and binding agreement of Investor
enforceable against Investor in accordance with its terms, subject to general
principles of equity and of bankruptcy or other laws affecting the enforcement
of creditors’ rights.

 



--------------------------------------------------------------------------------



 



                  (b) The Securities for which the Investor hereby subscribes
are being acquired by the Investor for investment only, for the Investor’s own
account, and not with a view to, or for sale in connection with, any
distribution of the Securities in violation of the Securities Act of 1933 (the
“Securities Act”), or any rule or regulation under the Securities Act or any
applicable foreign rule or law governing the distribution of the Securities. The
Securities are not being purchased for subdivision or fractionalization thereof.
The Investor has no contract, undertaking, agreement, or arrangement with any
person or entity to sell, hypothecate, pledge, donate, or otherwise transfer
(with or without consideration) to any such person or entity any of the
Securities for which the Investor hereby subscribes. The Investor has no present
plans or intention to enter into any such contract, undertaking, agreement, or
arrangement.

                  (c) The Investor has sufficient experience in business,
financial, and investment matters to be able to evaluate the risk involved in
the purchase of the Securities subscribed for hereby and to make an informed
investment decision with respect to such purchase.

                  (d) The present financial condition of the Investor is such
that it is under no present or contemplated future need to dispose of any
portion of the Securities for which the Investor hereby subscribes to satisfy
any existing or contemplated undertaking, need, or indebtedness.

                  (e) The Investor is an “accredited investor” within the
meaning of Rule 501 of Regulation D, promulgated under the Securities Act.

         5.     Investment Considerations. The Investor is aware of and
acknowledges the following:

                  (a) The purchase of the Securities is a speculative investment
which involves a high risk of loss by the Investor of its entire investment.

                  (b) No federal or state agency has made any finding or
determination as to the fairness for public investment, nor any recommendation
or endorsement of the Securities.

                  (c) The Securities have not been registered under either the
Securities Act or applicable state securities laws (the “State Acts”) and,
therefore, cannot be resold unless they are registered under the Securities Act
and the State Acts or unless an exemption from such registration is available.

                  (d) The solicitation of this Agreement and the offer and sale
of the Securities are being made by the Company in reliance upon the provisions
of Regulation D promulgated by the Securities and Exchange Commission (“SEC”)
under the Securities Act and the Company is relying on the representations and
warranties of the Investor contained herein to ensure compliance with
Regulation D.

2



--------------------------------------------------------------------------------



 



                  (d) The stock certificates of the Company that will evidence
the Securities for which the Investor subscribes hereby will be imprinted with a
conspicuous legend in substantially the following form:



  The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”) or applicable state securities laws (the
“State Acts”), and shall not be sold, pledged, hypothecated, donated or
otherwise transferred (whether or not for consideration) by the holder except
upon the issuance to the Company of a favorable opinion of its counsel and/or
submission to the Company of such other evidence as may be satisfactory to
counsel to the Company, to the effect that any such transfer shall not be in
violation of the Act and the State Acts.

         6.     Registration. The Company agrees to take such action as soon as
reasonably practicable to following the Closing prepare and file with the SEC a
registration statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Shares) covering the resale of the Shares
purchased hereunder. The Investor acknowledges and agrees that such resale
registration can only be initiated after the consummation or termination of the
merger agreement between the Company and Helix Hearing Care of America Corp.

         7.     Successors and Assigns. This Subscription Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and to their
successors and assigns.

         8.     Delaware Law. This Subscription Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware.

         9.     Facsimile. This Agreement may be executed by facsimile signature
and in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures of
this Agreement shall be binding on all parties hereto.

         10.     Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, overnight courier, or telecopied, to the
address of the party’s principal place of business.

         11.     Entire Agreement; No Waiver. This Agreement constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes all prior oral or written proposals or agreements relating thereto.
This Agreement may not be amended or any provision hereof waived, in whole or in
part, except by a written amendment signed by both of the Parties.

3



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, this Subscription Agreement was duly executed on
the date first written above.

              COMPANY:               HEARx Ltd.               By:            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        Print Name and Title       INVESTOR:                  

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        Print Name (and Title if applicable)

4